DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment After Patent Board Decision filed on 6/6/2022 has been entered. Independent 
claims 1 and 15-16 have been amended. Claims 1-16 remain for examination. 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The amendments and arguments filed on 6/6/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a system for compiling literary works from a 
a including biblical scripture references, wherein a master index is harmonized from said existing indexes according to biblical scripture reference terms with deleted duplicates; and a user interface, the user interface configured to provide from said database including biblical scripture reference terms or relative to said biblical scripture reference terms via search.

ii. a method for compiling literary works from a 
providing a including biblical scripture references, wherein a master index is harmonized from said existing indexes according to biblical scripture reference terms with deleted duplicates, the scripture reference terms cross referenced to content of individual titles of literacy works included within the database; and providing a user interface, the user interface configured to provide from said database relative to said biblical scripture reference terms via search.  

iii.  a user interface for compiling literary works from a 
a user interface, the user interface configured to provide from a database relative to biblical scripture reference terms via search, wherein the user interface draws results from said including biblical scripture references, wherein a master index is harmonized from said existing indexes according to biblical scripture reference terms with deleted duplicates, the scripture reference terms cross referenced to content of individual titles of literacy works included within the database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887